Citation Nr: 0818704	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for a back condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided.

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for a back condition is warranted.

The veteran contends that he currently suffers from residuals 
of a back injury, during his period of active service.  
Service treatment records contain an October 1966 enlistment 
medical history report in which the veteran reported 
recurrent back pain after falling off a ladder four years 
earlier.  The physician's summary noted that the veteran was 
treated by a chiropractor in the past and that there were no 
apparent residuals.  An October 1966 enlistment examination 
report showed normal spine and other musculoskeletal 
findings.  Additional service treatment records indicated 
that the veteran complained of lower back pain from February 
1968 until his separation from service.  In a September 1969 
separation medical history report the veteran again reported 
experiencing recurrent back pain, and the physician noted 
that the veteran experienced occasional soreness in his back.  
A September 1969 separation examination report noted normal 
spine and other musculoskeletal findings.  A November 1969 
orthopedic service treatment note indicated that the veteran 
had experienced low back pain for 2 to 3 days.  A physical 
examination revealed good range of motion, no spinal spasms, 
and no sensory motor deficit.

Post-service private treatment records indicated that the 
veteran was diagnosed in July 1987 by T. S., D. C., with a 
sprain/strain of the lumbosacral spine with subluxation of 
the right sacroiliac (SI) joint and received chiropractic 
treatment through May 1994.  In a May 1994 letter R. L, M. D, 
reported that the veteran had a job-related back injury at 
his place of employment in April 1994 and a previous back 
injury in 1987.  Dr. R. L. listed an impression of myofascial 
lumbar sprain and a history of chronic back pain and 
degenerative disc at L4, L5, and L5-SI levels.

A June 1994 letter from J. L., M. D., also discussed the 
veteran's April 1994 back injury.  Dr. J. L. noted that the 
veteran had an upper lumbar radiculopathy on the right 
secondary to an extruded disc herniation at L1-2.  Dr. J. L. 
reported in March 1995 that the veteran had a decompressive 
laminectomy and was neurologically intact.  He had 
predominant lumbar stenosis from L4 to L5, which was 
aggravated by his work injury.  He stated that the veteran 
was totally disabled.  

Additional private treatment records describe the back 
pathology and treatment.

In an April 2003 VA treatment note the veteran mentioned that 
during active service he had to jump from a helicopter 
following a bomb explosion, and this aggravated his back pain 
and lead to the need for surgery.  The examiner assessed low 
back pain and subsequent disability.

The veteran has stated that he received continual medical 
treatment from the Community Based Outpatient Clinic in 
Jamestown, New York; however, as the claims file only 
includes a record from that facility dated in April 2003, any 
additional records from that facility or any VA facility 
should be obtained. 

In this case, the question remains as to whether there is a 
medical relationship between the veteran's current back 
disability and service, to include whether the veteran's 
current back condition was aggravated during his period of 
service.  Therefore, the AMC/RO should schedule the veteran 
for an orthopedic medical examination to determine whether 
the veteran's pre-existing back injury was aggravated during 
active service.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment for all 
pre-service medical care providers who 
treated the veteran for his back injury 
that he experienced prior to service.  Of 
particular interest are chiropractic 
treatment records, which the veteran 
mentioned during induction in 1966.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should contact the veteran 
and request additional information 
regarding the workman's compensation 
claim filed in 1994, as well as any other 
workman's compensation claims he may have 
filed.  He should also be requested to 
provide information regarding any 
lawsuits he may have filed because of a 
back disorder.  The veteran is to provide 
the following information:  (1) the name 
of the employer against whom any claim 
was filed; (2) when the claim was filed; 
(3) the government agency with whom the 
claim was filed; (4) the name under which 
the claim was filed; (5) the name of any 
plaintiff in any lawsuits resulting from 
any back injuries; (6) the name of the 
court where any lawsuit was filed, as 
well as the date the lawsuit was filed; 
and, (7) the outcome of any filed 
claim/lawsuit.  After the veteran has 
signed the appropriate releases, those 
records, and the medical evidence 
associated with those records, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.

4.  The AMC/RO inquire of the veteran 
whether he is in receipt of Social 
Security Administration disability 
benefits.  If the response is in the 
affirmative, the AMC/RO should obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

5.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for a back 
disorder since 2003.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

6.  The veteran should be afforded an 
orthopedic VA examination to determine 
the nature and etiology of his claimed 
back disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician 
performing the examination for review of 
the case.  

Following review of the claims folder and 
an examination of the veteran, the 
examiner should specifically identify any 
pre-existing back disability and any 
current back disability and provide a 
medical opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the 
veteran's claimed back disability is 
either related to service or was 
aggravated during service.  Sustainable 
reasons and bases are to be provided for 
any opinion rendered.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



